Title: To George Washington from Brigadier General Anthony Wayne, 26 December 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp Second River [N.J.]26th Decr 1779 6, OClock P.M.
          Dear General
        
        I have just returned from a Position where I had a fine view, & Distinctly counted 110 Sail of Shiping standing out to Sea, One Hundred & odd of which were large Ships.
        The first view I had was about One OClock, when I could only discover Six Vessels which were a great way out & soon disappeared—(they probably might be the rear of a larger Number)—at ½ after one the Van of the Other Ships began to come in view from their Anchoring ground in Sandy Hook bay, & by 3. OClock P.M. One Hundred & four sail were out at Sea which with the Other Six make the Number 110. two of the latter appeared to be Brigs—& got under way from New York about One OClock P.M.
        The Moon Cursers in the Neighbourhood of Bergen Point—have stop’t my Mercury twice—& thereby prevented me from Obtaining that Intelligence I could wish, (as to particulars)—but by a person who left New York the day before Yesterday—I am Informed that from ten, to thirteen thousand troops have Embarked among which are Lord Cathcarts Legeon—& the greater part of the Horse—& that Sr Harry Clinton is Certainly to take the Command—whose place is to be supplied by Major Genl James Pattison the present Commandant of New York.
        Three Objects are mentioned Viz. Chesapeak Bay, Norfolk in Virginia (as a tenable position) & Charlestown South Carolina.
        I hope by tuesday or Wednesday to give your Excellency a more full & Satisfactory acct (as to the Number of troops Embarked)—the Sailing of the fleet is Certain. I am your Excellency’s most Obt Hume Sert
        
          Anty Wayne
        
      